 

COMMERCIAL CONTRACT - IMPROVED PROPERTIES

 



 

 

 

1.PARTIES: Sellers agree to sell and convey to Buyer the Properties described in
Paragraph 2. Buyer agrees to buy the Properties from Sellers for the sales price
stated in Paragraph 3. The parties to this contract are:

 



  Sellers: See Exhibit "A" attached hereto and made a part hereof for all
purposes     Address:       Phone:       Fax:       E-mail:               Buyer:
Jaguars Holdings, Inc., a Texas Corporation     Address: 10959 Cutten Road,
Houston, Texas 77066     Phone: 281-397-6730     Fax: 281-397-6565     E-mail:  
 



  

2.PROPERTY:

 

A.“Properties” means those real properties situated in the State of Texas and
Arizona and are legally described on the attached Exhibit “B” and each
individually a "Property":

 

B.Sellers will sell and convey the Properties together with:

 

(1) all buildings, improvements, equipment and fixtures;



(2) all rights, privileges, and appurtenances pertaining to the Properties,
including Sellers' right, title, and interest in any utilities, adjacent
streets, alleys, strips, gores, and rights-of-way;

(3) Sellers' interest in all leases, rents, and security deposits for all of the
Properties;

(4) Sellers' interest in all licenses and permits related to the Properties;

(5) Sellers' interest in all third party warranties or guaranties, if
transferable, relating to the Properties or any fixtures;

(6) all Sellers' tangible personal property located on the Properties that is
used in connection with the Properties' operations except: Any personal property
not included in the sale must be removed by Sellers prior to closing; and

(7) all Sellers' interest in all minerals including oil, gas and other minerals,
see Exhibit "C" attached hereto.

 

3.SALES PRICE: At or before closing, Buyer will pay the following sales price
for the Properties:

 



  A. Cash portion payable by Buyer at closing $350,000         B. Cash portion
payable by Buyer 12 years from the date of closing $650,000         C. Sum of
all financing described in Paragraph 4 $9,000,000         D. Sales price (sum of
3A and 3B) $10,000,000



 

4.FINANCING: Buyer will finance the portion of the sales price under Paragraph
3B as follows:

 

Sellers Financing: The delivery of a promissory note and deeds of trust from
Buyer to Sellers under the terms of the attached Commercial Contract Financing
Addendum (Exhibit “D”) in the amount of $9,000,000.00.

 



*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 1

Commercial Contract - Improved Property

 

 

5.EARNEST MONEY:

 

A.Not later than 1 day(s) after the Effective Date, Buyer must wire $5,000.00 as
earnest money with Stewart Title Company, North Texas Division, Attention Carol
Hallows, Escrow Agent, 440 North Center, Arlington, Texas 76011
(817-265-0440-Office 817-265-1440-Fax) If Buyer fails to timely deposit the
earnest money, Sellers may terminate this contract or exercise any of Sellers'
other remedies by providing written notice to Buyer before Buyer deposits the
earnest money.

 

B.Buyer may instruct the escrow agent to deposit the earnest money in an
interest-bearing account at a federally insured financial institution and to
credit any interest to Buyer.

 

6.ALLOCATION OF SALES PRICE:

 

The Sales Price shall be allocated in accordance with Section 1060 of the
Internal Revenue Code of 1986, as amended. The Sellers and Buyer acknowledge
that such allocation will represent the fair market value of the Improvements
and shall be binding on the parties for all applicable federal, state and local
tax purposes. Sellers and Buyer agree to report gain or loss in the year of the
sale, as the case may be, in a manner consistent with the allocation on all tax
returns filed by either of them subsequent to the date hereof on Form 8594 filed
with the appropriate tax return, and not to voluntarily take any inconsistent
approach therewith in any administrative or judicial proceedings relating to
such returns. The parties will agree to such allocations of each Property on or
before Closing, and the Parties will attach the allocation schedule, hereto as
Exhibit "E" which will be made a part hereof for all purposes.

 

7.TITLE POLICY, SURVEY, AND UCC SEARCH:

 

A.Title Policy:

 

(1)Sellers, at Sellers' expense, will furnish Buyer an Owner’s Policies of Title
Insurance (the title policy(ies)) issued by (Title company), in the amount of
the sales price for each tract, dated at or after closing, insuring Buyer
against loss under the title policy(ies), subject only to:

 

(a) those title exceptions permitted by this contract or as may be approved by
Buyer in writing; and

(b) the standard printed exceptions contained in the promulgated form of title
policy unless this contract provides otherwise.

 

(2)The standard printed exception as to discrepancies, conflicts, or shortages
in area and boundary lines, or any encroachments or protrusions, or any
overlapping improvements:

¨(a) will not be amended or deleted from the title policy.



þ(b) will be amended to read “shortages in areas” at the expense of ¨ Buyer þ
Sellers.

 

(3)Within fifteen (15) days after the Effective Date, Sellers will furnish Buyer
commitments for title insurance (the commitment) including legible copies of
recorded documents evidencing title exceptions. Sellers authorizes the Title
Company to deliver the commitments and related documents to Buyer at Buyer’s
address or Buyer's attorney.

 

B.Survey: Within twenty (20) days after the Effective Date:

 

(1)Sellers, at Sellers' expense, will furnish Buyer current surveys of the
Properties dated after the Effective Date. The surveys must be made in
accordance with the: (i) ALTA/ACSM Land Title Survey standards, or (ii) Texas
Society of Professional Surveyors’ standards for a Category 1A survey under the
appropriate conditions and be acceptable to the Buyer and the Title Company.

 



*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 2

Commercial Contract - Improved Property

 

 

C.UCC Search:

 

(1)Within fifteen (15) days after the Effective Date, Sellers, at Sellers'
expense, will furnish Buyer a Uniform Commercial Code (UCC) search prepared by a
reporting service and dated after the Effective Date. The search must identify
documents that are on file with the Texas Secretary of State and the county
where the Properties are located that relate to all personal property on the
Properties and show, as debtor, Sellers and all other owners of the personal
property in the last 5 years.

 

D.Buyer’s Objections to the Commitments, Surveys, and UCC Searches:

 

(1)Within fifteen (15) days after Buyer receives the commitments, copies of the
documents evidencing the title exceptions, any required surveys, and any
required UCC searches, Buyer may object to matters disclosed in the items if:
(a) the matters disclosed are a restriction upon the Properties or constitute a
defect or encumbrance to title to the real or personal property described in
Paragraph 2 other than those permitted by this contract or liens that Sellers
will satisfy at closing or Buyer will assume at Closing; or (b) the items show
that any part of the Properties lie in a special flood hazard area (an “A” or
“V” zone as defined by FEMA). If Paragraph 7B(1) applies, Buyer is deemed to
receive the surveys on the earlier of: (i) the date Buyer actually receives the
surveys; or (ii) the deadline specified in Paragraph 7B.

 

(2)Sellers may, but are not obligated to, cure Buyer’s timely title objections
within fifteen (15) days after Sellers receive the objections. The Closing Date
will be extended as necessary. But not to exceed 60 days, to provide such time
to cure the objections. If Sellers fail to cure the objections by the time
required, Buyer may terminate this contract by providing written notice to
Sellers within 5 days after the time by which Sellers must cure the objections.
If Buyer terminates, the earnest money, less any independent consideration under
Paragraph 8B, will be refunded to Buyer.

 

(3)Buyer’s failure to timely object or terminate under this Paragraph 7D is a
waiver of Buyer’s right to object except that Buyer will not waive the
requirements in Schedule C of the commitment.

 

8.PROPERTY CONDITION:

 

A.Present Condition: Buyer accepts the Properties in their present "as is"
condition at Closing.

 

B.Feasibility Period: Buyer may terminate this contract for any reason within 45
days after the Effective Date (feasibility period) by providing Sellers written
notice of termination. If Buyer terminates under this Paragraph 8B, the earnest
money will be refunded to Buyer less $100.00 that Sellers will retain as
independent consideration for Buyer’s unrestricted right to terminate. Buyer has
tendered the independent consideration to Sellers upon payment of the amount
specified in Paragraph 5A to the escrow agent. The independent consideration is
to be credited to the sales price only upon closing of the sale. If no dollar
amount is stated in this Paragraph 8B or if Buyer fails to deposit the earnest
money, Buyer will not have the right to terminate under this Paragraph 8B.

 

C.Inspections, Studies, or Assessments:

 

(1) During the feasibility period, Buyer, at Buyer’s expense, may complete or
cause to be completed any and all inspections, studies, or assessments of the
Properties (including all improvements and fixtures) desired by Buyer. Buyer has
the right to conduct environmental assessments of the Properties. Sellers will
provide to Buyer all Environmental Assessments in their possession. Sellers will
provide, or will designate a person with knowledge of the use and condition of
the Properties to provide, information requested by Buyer or Buyer's agent or
representative regarding the use and condition of the Properties. Sellers will
cooperate with Buyer in obtaining and providing to Buyer or its agent or
representative information regarding the Properties.

 

 

*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 3

Commercial Contract - Improved Property



 

(2)Buyer must:

 

(a) employ only trained and qualified inspectors and assessors;



(b) notify Sellers, in advance, of when the inspectors or assessors will be on
the Properties;



(c) abide by any reasonable entry rules or requirements of Sellers;



(d) not interfere with existing operations or occupants of the Properties; and



(e) restore the Properties to its original condition if altered due to
inspections, studies, or assessments that Buyer completes or causes to be
completed.

 

(3) Except for those matters that arise from the negligence of Sellers or
Sellers' agents, Buyer is responsible for any claim, liability, encumbrance,
cause of action, and expense resulting from Buyer’s inspections, studies, or
assessments, including any property damage or personal injury. Buyer will
indemnify, hold harmless, and defend Sellers and Sellers' agents against any
claim involving a matter for which Buyer is responsible under this paragraph.
This paragraph survives termination of this contract.

 

D.Property Information:

 

(1) Delivery of Property Information: Within 15 days after the Effective Date,
Sellers will deliver to Buyer if in the actual or constructive possession of
Sellers:

þ (a) a current rent roll of all leases affecting the Properties certified by
Sellers as true and correct;



þ (b) copes of all current leases pertaining to the Properties, including any
modifications, supplements, or amendments to the leases;



þ (c) a current inventory of all personal property to be conveyed under this
contract and copies of any leases for such personal property;



þ (d) copies of all current service, maintenance, and management agreements
relating to the ownership and operation of the Properties;



þ (e) copies of current utility capacity letters from the Properties' water and
sewer service provider;



þ (f) copies of all current warranties and guaranties relating to all or part of
the Properties;



þ (g) copies of fire, hazard, liability, and other insurance policies that
currently relate to the Properties;



þ (h) copies of all leasing or commission agreements that currently relate to
all or part of the Properties;



þ (i) a copy of the “as-built” plans and specifications and plat of the
Properties;



þ (j) copies of all invoices for utilities and repairs incurred by Sellers for
the Properties in the 12 months immediately preceding the Effective Date;



þ (k) copies of all previous environmental assessments, lab reports,
geotechnical reports, studies, or analyses made on or relating to the
Properties;



þ (l) real & personal property tax statements for the Properties for the
previous 2 calendar years; and



þ (m) occupancy permits for the Properties.

 

(2) Return of Property Information: If this contract terminates for any reason,
Buyer will, upon request, not later than 10 days after the termination date: (a)
return to Sellers all those items described in Paragraph 8D(1) that Sellers
delivered to Buyer and all copies that Buyer made of those items; and (b)
deliver copies of all inspection and assessment reports related to the
Properties that Buyer completed or caused to be completed. This Paragraph 8D(2)
survives termination of this contract.

 

E.Contracts Affecting Operations: Until closing, Sellers: (1) will operate the
Properties in the same manner as on the Effective Date under reasonably prudent
business standards; and (2) will not transfer or dispose of any part of the
Properties, any interest or right in the Properties, or any of the personal
property or other items described in Paragraph 2B or sold under this contract.
Sellers may not enter into, amend, or terminate any other contract that affects
the operations of the Properties or Tenant Lease or License without Buyer’s
written approval.

 



*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 4

Commercial Contract - Improved Property



 

9.LEASES:

 

A. Each written lease Sellers are to assign to Buyer under this contract must be
in full force and effect according to its terms. Sellers may not enter into any
new lease, fail to comply with any existing lease, or make any amendment or
modification to any existing lease without Buyer’s written consent. Seller must
disclose, in writing, if any of the following exist at the time Seller provides
the leases to the Buyer or subsequently occur before closing:

 

(1) any failure by Sellers to comply with Seller’s obligations under the leases;



(2) any circumstances under any lease that entitle the tenant to terminate the
lease or seek any offsets or damages;



(3) any non-occupancy of the leased premises by a tenant;



(4) any advance sums paid by a tenant under any lease;



(5) any concessions, bonuses, free rents, rebates, brokerage commissions, or
other matters that affect any lease; and



(6) any amounts payable under the leases that have been assigned or encumbered,
except as security for loan(s) assumed or taken subject to under this contract.

 

B.Lease Termination Agreement(s) shall be required at Closing regarding all
Properties, on all Leases in effect at Closing, if requested by Buyer.

 

10.REPRESENTATIONS OF SELLERS AND BRYAN FOSTER: See Exhibit “F” attached hereto.

 

11.CLOSING:

 

A.The date of the closing of the sale (“Closing’) will be on or before October
15, 2012 (“Closing Date”), subject to closing of the Acquisition Agreement
(defined in Paragraph 13.A).

 

B.If either party fails to close by the Closing Date, the non-defaulting party
may exercise the remedies in Paragraph 16.

 

C.At Closing, Sellers will execute and deliver to Buyer, at Sellers' expense, ¨
general þ special warranty deeds. The deeds must include vendor’s lien if any
part of the sales price is financed. The deeds must convey good and indefeasible
title to the Properties and show no exceptions other than those permitted under
Paragraph 7 or other provisions of this contract. Sellers must convey the
Properties:

 

(1)with no liens, assessments, or Uniform Commercial Code or other security
interests against the Properties which will not be satisfied out of the sales
price, unless securing loans Buyer assumes; and

(2)with no persons in possession of any part of the Properties as lessees,
tenants at sufferance, or trespassers except tenants under the written leases
assigned to Buyer under this contract.

(3)A list of loan taken "subject to" is attached hereto as Exhibit "G" including
the manner for the payment of such debt.

 

D.At closing, Sellers, at Sellers' expense, will also deliver to Buyer:

 

(1)Special Warranty Deeds, free and clear of all liens and encumbrances except
as herein above provided;

(2)tax statements showing no delinquent taxes on the Properties;



(3)bill of sale with warranties of title conveying title, free and clear of all
liens, to any personal property defined as part of the Properties in Paragraph 2
or sold under this contract;



(4)assignment of all leases to or on the Properties with full warranties of
title and free and clear of all liens and encumbrances if the leases are not
otherwise terminated prior to closing herein;

 

 

*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 5

Commercial Contract - Improved Property



 

(5)to the extent that the following items are assignable, an assignment to Buyer
of the following items as they relate to the Properties or its operations;



(a) licenses and permits;



(b) maintenance, management, and other contracts; and



(c) warranties and guaranties;



(6)evidence that the persons executing this contract are legally capable and
authorized to bind Sellers;



(7)an affidavit acceptable to the escrow agent stating that Sellers are not a
foreign person or, if Sellers is a foreign person, a written authorization for
the escrow agent to: (i) withhold from Sellers' proceeds an amount sufficient to
comply applicable tax law; and (ii) deliver the amount to the Internal Revenue
Service together with appropriate tax forms;



(8)any notices, statements, certificates, affidavits, releases, and other
documents required by this contract, the commitment, or law necessary for the
closing of the sale and the issuance of the title policy, all of which must be
completed and executed by Sellers as necessary;



(9)all advance rentals and security deposits, if any, and



(10)any other documents that Buyer deems necessary to complete this sale.

 

E.At closing, Buyer will:

 

(1)pay the agreed portion of the sales price in good funds (if any there may be)
acceptable to the escrow agent;



(2)deliver evidence that the person executing this contract and the closing
documents is legally capable and authorized to bind Buyer;

(3)sign and send to each tenant in the Properties a written statement that:



(a)acknowledges Buyer has received and is responsible for the tenant’s security
deposit, if any; and



(b)specifies the exact dollar amount of the security deposit, if any;



(4)sign an assumption of all leases then in effect, if any leases remain;



(5)execute all loan documents in favor of Sellers;



(6)execute and deliver any notices, statements, certificates, or other documents
required by this contract or law necessary to close the sale, including Seller
finance documents, and



(7)execute any loan documents in favor of third parties on debt taken subject to

 

F.Unless otherwise agreed by the parties before closing, the Closing Documents
for which forms exist in the current edition of the Texas Real Estate Forms
Manual (State Bar of Texas) will be prepared using those forms or the most
recent documents contained in Pro-Doc. All Closing Documents will be prepared by
Buyer’s attorney and subject to the reasonable approval of Sellers and/or
Sellers' counsel.

 

12. POSSESSION: Sellers will deliver possession of the Properties to Buyer upon
closing and funding of this sale in their present condition with any repairs
Sellers are obligated to complete under this contract, ordinary wear and tear
excepted.

 

13. SPECIAL PROVISIONS:

 

A.This Agreement is subject to the closing of the following Purchase Agreement:

 

Purchase Agreement, dated and executed the same date hereof, by and among JGC
Tye, LLC, JGC Lubbock Gold, LLC, JGC Odessa Gold, LLC, Gold Suit, Inc., JGC
Harlingen, LLC, JGC Longview, LLC, JGC Edinburg, LLC, JGC Phoenix, LLC, TI Club,
LLC, C. A. Ault Investments, Inc., Sadco, Inc., JGC Beaumont, LLC, S. Willies
Lubbock, LLC, Bryan S. Foster, and Jaguars Acquisition, Inc. (the “Acquisition
Agreement”). The parties to the Acquisition Agreement are affiliates of the
parties to this Agreement.

 

B.If for any reason the Acquisition Agreement fails to close, then either the
Buyer or Sellers shall have the right to terminate this Agreement and all other
simultaneous closing agreements upon 5 days written notice to the other even if
such 5 day period exceeds the Closing Date herein. Buyer shall then be entitled
to reimbursement of its earnest money less $100.00 being the amount of
nonrefundable consideration for this Agreement.

 



*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 6

Commercial Contract - Improved Property

 

 

C.The Closing of this Agreement is subject to and conditioned upon JAI and/or
the Asset Purchasers (as defined in the Acquisition Agreement) obtaining all
required approvals and authorizations to conduct their business as is presently
being conducted on the premises of each Adult Cabaret (as defined in the
Acquisition Agreement), including but not limited to any and all necessary
sexually oriented business licenses or liquor licenses.

 

D.The Sellers agree to terminate, upon request of Buyer, all leases on
Properties, if any, at or prior to the closing of the transactions contemplated
hereby.

 

E.From and after the Effective Date until the Closing or the termination of this
Agreement, neither the Sellers nor any representatives of Sellers will offer to
sell or solicit any offer to purchase or engage in any discussions or activities
of any nature whatsoever, directly or indirectly, involving in any manner the
actual or potential sale, transfer, encumbrance, pledge, collateralization or
hypothecation of any ownership interest in any of the Properties.

 

F.This Agreement is also subject to a partial release plan to be agreed to
before the end of the Feasibility Period and will be contained within the Note.



 

14.SALES EXPENSES:

 

A.Sellers' Expenses: Sellers will pay for the following at or before closing:



(1)releases of existing liens, other than those liens assumed by Buyer,
including prepayment penalties and recording fees;



(2)release of Sellers' loan liabilities, unless such loans are to be taken
"subject to";



(3)tax statements or certificates;



(4)preparation of the deeds and any bill of sales;



(5)one-half of any escrow fees;



(6)costs to record any documents to cure title objections that Sellers must
cure; and



(7)other expenses that Sellers will pay under other provisions of this contract,
including Owner Title Policies and Surveys.

 

B.Buyer’s Expenses: Buyer will pay for the following at or before closing:



(1)preparation fees for loan documents;



(2)recording fees for the deeds and any deed of trusts;



(3)premiums for flood and hazard insurance as may be required by Buyer’s lender;



(4)one-half of any escrow fees; and



(5)other expenses that Buyer will pay under other provisions of this contract.

 

15.PRORATIONS:

 

A.Prorations:

 

(1)Taxes, rents, and any expense reimbursements from tenants will be prorated
through the Closing Date.

 

(2)If the amount of ad valorem taxes for the year in which the sale closes is
not available on the closing date, taxes will be prorated on the basis of taxes
assessed in the previous year. If the taxes for the year in which the sale
closes vary from the amount prorated at closing, the parties will adjust the
prorations when the tax statements for the year in which the sale closes become
available. This Paragraph 15A(2) survives closing.

 



*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 7

Commercial Contract - Improved Property

 

 

(3)Sellers will transfer all reserve deposits held by the Sellers, Sellers'
tenants or Sellers' lender for the payment of taxes, insurance premiums, and
other charges to Buyer at closing without the payment of additional funds.

 

(4)If a surviving tenant is responsible for taxes and insurance such obligation
will be part of the Assignment of the Leases. If however; any tenant(s) fails or
refuses to pay their share of taxes and/or insurance the Sellers shall remain
liable for same.

 

B.Rollback Taxes: If Sellers change the use of the Properties before closing or
if a denial of a special valuation on the Properties claimed by Sellers results
in the assessment of additional taxes, penalties, or interest (assessments) for
periods before closing, the assessments will be the obligation of Sellers. If
this sale or Buyer’s use of the Properties after closing results in additional
assessments for periods before closing, the assessments will be the obligation
of Buyer. This Paragraph 15B survives closing.

 

C.Rent and Security Deposits: At closing, Sellers will tender to Buyer at no
additional cost to Buyer all security deposits and the following advance
payments received by Sellers for periods after closing: prepaid expenses,
advance rental payments, and other advance payments paid by tenants. Rents
prorated to one party but received by the other party will be remitted by the
recipient to the party to whom it was prorated within 5 days after the rent is
received. This Paragraph 15C survives closing.

 

16.DEFAULT:

 

A.If Buyer fails to comply with this contract, Buyer is in default and Sellers
may:

 

(1)terminate this contract and receive the earnest money, as liquidated damages
and as Sellers' sole remedy; and

 

(2)Sellers þ may ¨ may not enforce specific performance.

 

B.If, without fault, Sellers are unable within the time allowed to deliver the
Estoppel Certificates, surveys or the title commitments, Buyer may:

 

(1)extend the time for performance up to thirty (30) days and the closing will
be extended as necessary.

 

C.Except as provided in Paragraph 16B, if Sellers fail to comply with this
contract, Sellers are in default and Buyer may:

 

(1)terminate this contract and receive the earnest money, less any independent
consideration under Paragraph 8B, as liquidated; or

 

(2)enforce specific performance, or seek such other relief as may be provided by
law, or both.

 

17.CASUALTY LOSS AND CONDEMNATION:

 

A.If any part of the Properties are damaged or destroyed by fire or other
casualty after the Effective Date, Sellers must restore the Properties to its
previous condition as soon as reasonably possible and not later than the Closing
Date. If, without fault, Sellers are unable to do so, Buyer may:

 

(1)terminate this contract, as to the damaged or destroyed property only, and
the earnest money, less any independent consideration under Paragraph 8B, will
be refunded to Buyer;



(2)extend the time for performance up to 30 days and Closing will be extended as
necessary; or



(3)accept at closing: (i) the Properties in its damaged condition; (ii) an
assignment of any insurance proceeds Sellers are entitled to receive along with
the insurer’s consent to the assignment; and (iii) a credit to the sales price
in the amount of any unpaid deductible under the policy for the loss.



*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 8

Commercial Contract - Improved Property



 

B.If before closing, condemnation proceedings are commenced against any part of
the Properties, Buyer may:

 

(1)terminate this contract, as to such property only, by providing written
notice to Sellers within 15 days after Buyer is advised of the condemnation
proceedings and the earnest money, less any independent consideration under
Paragraph 8B, will be refunded to Buyer; or

 

(2)appear and defend the condemnation proceedings and any award will, at Buyer’s
election, belong to: (a) Sellers and the sales price will be reduced by the same
amount; or (b) Buyer and the sales price will not be reduced.

 

18.ATTORNEY’S FEES: If Buyer, Sellers, or any escrow agent is a prevailing party
in any legal proceeding brought under or with relation to this contract or this
transaction, such party is entitled to recover from the non-prevailing parties
all costs of such proceeding and reasonable attorney’s fees. This Paragraph 18
survives termination of this contract.

 

19.ESCROW:

 

A.At Closing, the earnest money will be applied first to any cash down payment,
then to Buyer’s closing costs, and any excess will be refunded to Buyer. If no
closing occurs, escrow agent may require a written release of liability of
escrow agent from all parties.

 

B.If one party makes written demand for the earnest money, escrow agent will
give notice of the demand by providing to the other party a copy of the demand.
If escrow agent does not receive written objection to the demand from the other
party within 15 days after the date escrow agent sent the demand to the other
party, escrow agent may disburse the earnest money to the party making demand,
reduced by the amount of unpaid expenses incurred on behalf of the party
receiving the earnest money and escrow agent may pay the same to the creditors.

 

C.Escrow agent will deduct any independent consideration under Paragraph 7B(1)
before disbursing any earnest money to Buyer and will pay the independent
consideration to Sellers.

 

D.If escrow agent complies with this Paragraph 19, each party hereby releases
escrow agent from all claims related to the disbursal of the earnest money.

 

E.Notices under this Paragraph 19 must be sent by certified mail, return receipt
requested. Notices to escrow agent are effective upon receipt by escrow agent.

 

F.Any party who wrongfully fails or refuses to sign a release acceptable to
escrow agent within 7 days after receipt of the request will be liable to the
other party for liquidated damages in an amount equal to the sum of: (i) three
times the amount of the earnest money; (ii) the earnest money; (iii) reasonable
attorney's fees; and (iv) all costs of suit.

 

20.1031 EXCHANGE:

 

Buyer and Sellers acknowledge and agree that Sellers may intend to complete this
transaction as a part of an exchange of like-kind properties in accordance with
Section 1031 of the Internal Revenue Code, as amended. All expenses in
connection with the contemplated exchange will be paid by the exchanging party.
The other party will not incur any expense or liability with respect to the
exchange. The parties agree to cooperate fully and in good faith to arrange and
consummate the exchange so as to comply to the maximum extent feasible with the
provisions of Section 1031 of the Internal Revenue Code. The other provisions of
this contract will not be affected in the event the contemplated exchange fails
to occur, the non exchanging party shall have no obligation to locate, contract
for, or take title to any property that Sellers may wish to acquire or to incur
any indebtedness or other obligation as a part of the Buyer’s agreement to
cooperate.

 



*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 9

Commercial Contract - Improved Property

 

 

21.MATERIAL FACTS: To the best of Sellers' knowledge and belief: (Check only one
box.)

 

Sellers are not aware of any material defects or material adverse conditions or
hazards to the Properties except as stated in the attached Exhibit “H” attached
hereto and made a part hereof for all purposes.

 

22.NOTICES: All notices between the parties under this contract must be in
writing and are effective when hand-delivered, mailed by certified mail return
receipt requested, or sent by facsimile transmission to the parties addresses or
facsimile numbers stated in Paragraph 1. Any address for notice may be changed
by written notice delivered as provided herein. Copies of each notice must be
given by one of these methods to the attorney of the party to whom notice is
given.

  

þ A. Sellers also consent to receive any notices by e-mail at Sellers' e-mail
address stated in Paragraph 1.

 

þ B. Buyer also consents to receive any notices by e-mail at Buyer’s e-mail
address stated in Paragraph 1.

 

23. MISCELLANEOUS PROVISIONS

 

1. Entire Contract. This contract, together with its exhibits, and any Closing
Documents delivered at closing constitute the entire agreement of the parties
concerning the sale of the Properties by Sellers to Buyer. There are no oral
representations, warranties, agreements, or promises pertaining to the sale of
the Properties by Sellers to Buyer that are not expressly set forth in those
documents.

 

2. Amendment. This contract may be amended only by an instrument in writing
signed by the parties.

 

3. Assignment. Buyer may not assign this contract or Buyer's rights under it.

 

4. Survival. The provisions of this contract that expressly survive termination
or closing and other obligations of this contract that cannot be performed
before termination of this contract or before closing survive termination of
this contract or closing, and the legal doctrine of merger does not apply to
these matters. If there is any conflict between the Closing Documents and this
contract, the Closing Documents will control.

 

5. Choice of Law; Venue. This contract is to be construed under the laws of the
State of Texas, without regard to choice-of-law rules of any jurisdiction. Venue
is in the County of Harris, State of Texas..

 

6. Waiver of Default. Default is not waived if the non-defaulting party fails to
declare immediately a default or delays taking any action with respect to the
default.

 

7. No Third-Party Beneficiaries. There are no third-party beneficiaries of this
contract.

 

8. Severability. If a provision in this contract is unenforceable for any
reason, to the extent the unenforceability does not destroy the basis of the
bargain among the parties, the unenforceability does not affect any other
provision of this contract, and this contract is to be construed as if the
unenforceable provision is not a part of the contract.

 

9. Ambiguities Not to Be Construed against Party Who Drafted Contract. The rule
of construction that ambiguities in a document will be construed against the
party who drafted it does not apply in interpreting this contract.

 

10. No Special Relationship. The parties' relationship is an ordinary commercial
relationship, and they do not intend to create the relationship of principal and
agent, partners, joint venturers, or any other special relationship.

 

11. Execution, Counterparts, Facsimile/Electronic Transmission. This Agreement
may be executed in two or more counterparts, all of which when taken together
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

 

*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 10

Commercial Contract - Improved Property



 

12. Confidentiality. This contract, this transaction, and all information
learned in the course of this transaction shall be kept confidential, except to
the extent disclosure is required by law or court order or to enable third
parties to advise or assist Buyer to investigate the Properties or either party
to close this transaction.

 

13. Broker Indemnification. Buyer and Sellers each indemnify and agree to defend
and hold the other party harmless from any loss, attorney's fees, and court and
other costs arising out of a claim by any person or entity claiming by, through,
or under the indemnitor for a broker's or finder's fee or commission because of
this transaction or this contract, whether the claimant is disclosed to the
indemnitee or not.

 

14. Binding Effect. This contract binds benefits and may be enforced by the
parties and their respective heirs, successors, and permitted assigns.

 

15. Waiver of Jury Trial. Buyer and Sellers, each after consultation with an
attorney of its own selection (which counsel was not directly or indirectly
identified, suggested, or selected by the other party), both voluntarily waive a
trial by jury of any issue arising in an action or proceeding between the
parties or their successors, under or connected with this contract or its
provisions. Buyer and Sellers acknowledge to each other that Buyer and Sellers
are not in significantly disparate bargaining positions.

 

16. IRS Reporting Requirements. The Title Company is hereby designated as the
"reporting person" under Section 6045 of the Internal Revenue Code of 1986 (as
amended), and the regulations promulgated thereunder, and shall be responsible
for filing the information return required thereunder.

 

17. Effective Date. Shall be the date in which this contract has been fully
executed by all Parties and received by the Title Company.

 

18. Time is of the Essence. Time is of the Essence in all provisions of this
Agreement.

 

19. Deadlines and other Dates. All deadlines in this contract expire at 5:00
p.m. local time where the Properties are located. If a deadline falls on a
Saturday, Sunday, or national holiday, the deadline will be extended to the next
day that is not a Saturday, Sunday, or national holiday. A national holiday is a
holiday designated by the federal government. Time is of the essence.

 

20. Person of Authority. Whoever executes this document, on behalf of the
Sellers and/or Buyer, shall be deemed to have authority to do so without further
inquiry; upon Closing of this transaction, all documents must be executed by
those who have legal authority to do so and must provide evidence of same as may
be required by either the Title Company and/or the Buyer or Sellers, as
appropriate. Additionally, this document provides for initialing of each page by
Sellers and Buyer. Bryan Foster may initial each page on behalf of all of the
Sellers, if other than Bryan Foster, such designation must be in writing.

 

24. ADDITIONAL NOTICES: See Exhibit “I” attached hereto (statutory notices when
applicable).

 

25. CONTRACT AS OFFER: The execution of this contract by the first party
constitutes an offer to buy or sell the Properties. Unless the other party
accepts the offer by 5:00 p.m., in the time zone in which the Properties are
located, on            , 2012, the offer will lapse and become null and void.

 

READ THIS CONTRACT CAREFULLY. The brokers and agents make no representation or
recommendation as to the legal sufficiency, legal effect, or tax consequences of
this document or transaction. CONSULT your attorney BEFORE signing.

 

 

*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 11

Commercial Contract - Improved Property



 

 



1. Seller:.Expensive Soil Tye, LLC Buyer: Jaguars Holdings, Inc.             By:
    By:  Eric Langan, President



              By (signature): /s/ Bryan Foster    By (signature): /s/ Eric
Langan               Printed Name:     Printed Name:              



  Title:     Title:  

 

2. Seller: Golden Productions, LLC                 By:                        
By (signature): /s/ Bryan Foster                     Printed Name:        

 

  Title:        



            3. Seller:  Expensive Soil Odessa, LLC                 By:          
              By (signature): /s/ Bryan Foster                     Printed Name:
                   



  Title:        





            4. Seller:  Expensive Soil El Paso, LLC                 By:        
                By (signature): /s/ Bryan Foster                     Printed
Name:        

 



  Title:        





            5. Seller:  Expensive Soil Harlingen, LLC                 By:      
                  By (signature): /s/ Bryan Foster      





 

  Printed Name:        

 





  Title:        

 

 

*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 12

Commercial Contract - Improved Property



 

 

 





6. Seller: Expensive Soil Longview, LLC                 By:                    
    By (signature): /s/ Bryan Foster                     Printed Name:        

 

  Title:        



            7. Seller: Expensive Soil Edinburg, LLC                 By:        
                By (signature): /s/ Bryan Foster                     Printed
Name:                    



  Title:        





            8. Seller: Expensive Soil Beaumont, LLC                 By:        
                By (signature): /s/ Bryan Foster                     Printed
Name:        

 



  Title:        





            9. Seller: Highway Lot Beaumont, LLC                 By:            
            By (signature): /s/ Bryan Foster      





 

  Printed Name:        

 





  Title:        





          10. Seller: Expensive Soil Solo Road, LLC                 By:        
                By (signature): /s/ Bryan Foster      





 

  Printed Name:        

 





  Title:        

 

 

*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 13

Commercial Contract - Improved Property



 

11. Seller: Black Canyon Highway, LLC                 By:                      
  By (signature): /s/ Bryan Foster                     Printed Name:            
       



  Title:        





            12. Seller: Lubbock Flat Land, LLC                 By:              
          By (signature): /s/ Bryan Foster                     Printed Name:    
   

 



  Title:        





            13. Seller: Bryan Foster, Individually with respect to Exhibit "F"  
              /s/ Bryan Foster          Signature                            
Printed Name:          By (signature): /s/ Bryan Foster      





 



ATTORNEYS REQUEST       Sellers' Attorney: Roger Albright Buyer’s Attorney:
Robert Axelrod Address: 3301 Elm Street, Dallas, TX 75226-2562 Address:5300
Memorial Drive, Suite 700, Houston, Texas Phone & Fax:214-939-9222; 214-939-9229
Phone & Fax:713-861-1996 Ext. 2; 713-552-0202 E-mail: ____________________
E-mail:__________________     Sellers' attorney requests copies of documents,
Buyer’s attorney requests copies of documents, notices, and other information:
notices, and other information: þ the title company sends to Buyer. þ the title
company sends to Seller. þ Seller sends to Buyer. þ Buyer sends to Seller.





 

ESCROW RECEIPT

 



Escrow agent acknowledges receipt of:



¨ A. the contract on this day (Effective Date);



¨ B. earnest money in the amount of $_________ in the form of
________________________.

 



Escrow Agent: ___________________________ Address:
____________________________________     By:
____________________________________  Phone & Fax:
_________________________________     Assigned file number (GF#):
_________________ E-mail: ______________________________________



 



*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 14

Commercial Contract - Improved Property

  

EXHIBIT A:

 



Sellers: 1. Expensive Soil Tye, LLC, a Texas limited liability company





 

  Address:

126 South Access Road & I-20 

Tye, Texas 79563 

        Phone:   325-691-5647    Fax:   325-691-5640 



  E-mail:     

Authorized Seller Representative: _______________________

 



 







2. Golden Productions LLC, a Texas limited liability company





 



  Address:

12913 US 87 

Lubbock, Texas 79423

        Phone:   806-748-1916   Fax:   806-748-1093







  E-mail:     

Authorized Seller Representative: _______________________

 





 











3. Expensive Soil Odessa, LLC, a Texas limited liability company





 



  Address:

6824 Cargo Road 

Odessa, Texas 79762

        Phone:   432-363-1005   Fax:   432-366-6297







  E-mail:     

Authorized Seller Representative: _______________________

 







 







4. Expensive Soil El Paso, LLC, a Texas limited liability company





 



  Address:

11377 Gateway Boulevard 

El Paso, Texas 79936

        Phone:   915-590-3955   Fax:   915-590-6642







  E-mail:     

Authorized Seller Representative: _______________________

 









 



*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 15

Commercial Contract - Improved Property

 

 











5. Expensive Soil Harlingen, LLC, a Texas limited liability company





 



  Address:

14286 US Highway 83 

Harlingen, Texas 78552

        Phone:   956-428-3500   Fax:   956-428-3540







  E-mail:     

Authorized Seller Representative: _______________________

 









  















6. Expensive Soil Longview, LLC, a Texas limited liability company





 



  Address:

4750 Estes Parkway 

Longview, Texas 75603

        Phone:   903-753-1863   Fax:   903-234-8124







  E-mail:     

Authorized Seller Representative: _______________________

 









  



 















7. Expensive Soil Edinburg, LLC, a Texas limited liability company





 



  Address:

5021 W. University Drive 

Edinburg, Texas 78539

        Phone:   956-381-4117   Fax:   956-381-8333







  E-mail:     

Authorized Seller Representative: _______________________

 









 

 

















8. Expensive Soil Beaumont, LLC, a Texas limited liability company





 



  Address:

5900 College Street 

Beaumont, Texas 77707

        Phone:   409-866-4462   Fax:   409-866-2874







  E-mail:     

Authorized Seller Representative: _______________________

 





 





















9. Highway Lot Beaumont, LLC, a Texas limited liability company





 



  Address:

________________

 

Beaumont, Texas _________

        Phone:   409-866-4462   Fax:   409-866-2874







  E-mail:     

Authorized Seller Representative: _______________________

 





 







*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 16

Commercial Contract - Improved Property

  

 

 























10. Expensive Soil Solo Road, LLC, a Texas limited liability company





 



  Address:

101 Solo Road

 

Odessa, Texas 79762

        Phone:   432-366-1262   Fax:  







  E-mail:     

Authorized Seller Representative: _______________________

 









 



















11. Black Canyon Highway, LLC, a Texas limited liability company





 



  Address:

1902 N. Black Canyon

 

Phoenix, Arizona 85009

        Phone:   602-352-0240   Fax:  







  E-mail:     

Authorized Seller Representative: _______________________

 









 















12. Lubbock Flat Land LLC





 



  Address:



 

 

 



        Phone:     Fax:  







  E-mail:     

Authorized Seller Representative: _______________________

 









 



















13. Bryan Foster, Indvidually with respect to Exhibit “F”





 



  Address:



 

 

 



        Phone:     Fax:  







  E-mail:     

Authorized Seller Representative: _______________________

 









 



*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 17

Commercial Contract - Improved Property

 



 



EXHIBIT B: LEGAL DESCRIPTIONS

 

(To be attached)

 

 



*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 18

Commercial Contract - Improved Property

 

 

EXHIBIT C ADDENDUM TO COMMERCIAL CONTRACT

 FOR RESERVATION OF OIL, GAS, AND OTHER MINERALS



BETWEEN THE UNDERSIGNED PARTIES



CONCERNING THE PROPERTIES

 

A. “Mineral Estate” means all oil, gas, and other minerals in or under the
Property, any royalty under any existing or future lease covering any part of
the Property, surface rights (including rights of ingress and egress),
production and drilling rights, lease payments, and all related benefits.

 

B. The Mineral Estate owned by Sellers, if any, will be conveyed unless reserved
as follows (check one box only):

 

¨ (1) Sellers reserve all of the Mineral Estate owned by Sellers.

 

¨ (2) Sellers reserve an undivided % interest in the Mineral Estate owned by
Sellers. NOTE: If Sellers do not own all of the Mineral Estate, Sellers reserve
only this percentage of Sellers' interest.

 

C. Sellers waive Sellers' surface rights (including rights of ingress and
egress). NOTE: Any waiver of surface rights by Sellers does not affect any
surface rights that may be held by others.

 

If either party is concerned about the legal rights or impact of the above
provisions, that party is advised to consult an attorney BEFORE signing.

 







1. Seller:.Expensive Soil Tye, LLC   Buyer: Jaguars Holdings, Inc.            
By:     By:  Eric Langan, President



              By (signature): /s/ Bryan Foster    By (signature): /s/ Eric
Langan               Printed Name:     Printed Name:              



  Title:     Title:  

 

2. Seller: Golden Productions, LLC                   By:                        
By (signature): /s/ Bryan Foster                     Printed Name:        

 

  Title:        



            3. Seller:  Expensive Soil Odessa, LLC                   By:        
                By (signature): /s/ Bryan Foster                     Printed
Name:                    



  Title:        



 



*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 19

Commercial Contract - Improved Property



 

 



            4. Seller:  Expensive Soil El Paso, LLC                   By:      
                  By (signature): /s/ Bryan Foster                     Printed
Name:        

 



  Title:        





            5. Seller:  Expensive Soil Harlingen, LLC                   By:    
                    By (signature): /s/ Bryan Foster      





 

  Printed Name:        

 





  Title:        

  





6. Seller: Expensive Soil Longview, LLC                   By:                  
      By (signature): /s/ Bryan Foster                     Printed Name:        

 

  Title:        



            7. Seller: Expensive Soil Edinburg, LLC                   By:      
                  By (signature): /s/ Bryan Foster                     Printed
Name:                    



  Title:        





            8. Seller: Expensive Soil Beaumont, LLC                   By:      
                  By (signature): /s/ Bryan Foster                     Printed
Name:        

 



  Title:        

 



*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 20

Commercial Contract - Improved Property

 





            9. Seller: Highway Lot Beaumont, LLC                   By:          
              By (signature): /s/ Bryan Foster      





 

  Printed Name:        

 





  Title:        





          10. Seller: Expensive Soil Solo Road, LLC                   By:      
                  By (signature): /s/ Bryan Foster      





 

  Printed Name:        

 





  Title:        

 





11. Seller: Black Canyon Highway, LLC                   By:                    
    By (signature): /s/ Bryan Foster                     Printed Name:          
         



  Title:        











            12. Seller: Lubbock Flat Land, LLC                   By:            
            By (signature): /s/ Bryan Foster                     Printed Name:  
     

 



  Title:        





            13. Seller: Bryan Foster, Individually with respect to Exhibit "F"  
                /s/ Bryan Foster          Signature                            
Printed Name:          By (signature): /s/ Bryan Foster      







 

*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 21

Commercial Contract - Improved Property



 

EXHIBIT D: ADDENDUM TO COMMERCIAL CONTRACT



FOR SELLER FINANCING AGREEMENT



BETWEEN THE UNDERSIGNED PARTIES



CONCERNING THE PROPERTIES

 

The portion of the Sales Price not payable in cash will be paid as follows:

 

SELLER FINANCING:

 

(1) At closing, Buyer will execute and deliver a promissory note (the ”Note”)
from Buyer to Seller in the amount of $9,000,000.00, bearing 9.5% interest per
annum. Matured, unpaid amounts will bear interest at the maximum rate of
interest allowed by law.. The Note will be payable in 144 equal monthly
installments of principal and interest in the amount of $104,973.59, with the
initial payment due thirty (30) days after the date of Closing, with each
subsequent monthly payment due thereafter. The debt taken "subject to" is
included within the monthly payment.

 

(2) Notwithstanding the foregoing, in the event that the Properties are not
conveyed to Buyer as of the Closing Date, then the Sellers and Buyer will enter
into a master lease agreement (“Master Lease “) for all of the Properties, as of
the Closing Date, which will provide for the payment of monthly rent in an
amount equal to the monthly payments which would otherwise have been due under
the Note ($104,973.59). Upon the closing of the Properties, the Note will be
adjusted to provide that the monthly payments previously made pursuant to the
Master Lease will be a reduction to the Note as if a payment had been made
pursuant to the Note.

 

(3) The Note will contain a reference to a Participation Agreement which the
Sellers will enter into that will set forth each of Sellers pro rata interest in
the Note and the terms and conditions pursuant to which the designated Agent of
the Note will distribute payments to each of the Sellers.

 

(4) The Note will be secured by vendor’s liens contained in the deeds and deed
of trust liens and an assignment of leases payable at the place designated by
Sellers.

 

(5) The Note will provide that if Buyer fails to timely pay an installment
within 7 days after the installment is due, Buyer will pay a late fee equal to
1% of the installment not paid.

 

(6) The Note will provide for liability (corporate) against the Maker in the
event of default.

 

(7) The Note will not be pre-payable in the first 60 months and, thereafter, if
prepaid at the election of the JHI, must be prepaid in full and will be subject
to a prepayment penalty of 10% of the then outstanding principal amount of the
Note. Any pre-payment shall be applied to the payment of the installments of
principal last maturing and interest will immediately cease on the prepaid
principal.

 

(8) In the event that the Note and the promissory note due under the Acquisition
Agreement (as provided for therein, the “Acquisition Note”) are both pre-paid in
full prior to their dates of maturity, then the $650,000 cash portion due Buyer
twelve (12 ) years from the date of Closing will accelerate and become due and
payable within thirty (30) days of the final payment of the Note and promissory
note.

 



*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 22

Commercial Contract - Improved Property

 

 

(9) If an owner’s policy of title insurance is furnished, Buyer, at Buyer’s
expense, will furnish Seller with a mortgagee title policy in the amount of the
Note at closing.

 

(10) If all or any part of the Properties are sold or conveyed without Seller’s
prior written consent, Sellers, at Sellers' option, may declare the outstanding
principal balance of the note, plus accrued interest, immediately due and
payable. Any of the following is not a sale or conveyance of the Property:

 

(a) the creation of a subordinate lien;

(b) a sale under a subordinate lien;



(c) a deed under threat or order of condemnation;



(d) a conveyance solely between the parties; or



(e) the passage of title by reason of death of a maker or operation of law.

 

(11) Deposits for Taxes and Insurance: Buyer will not deposit with Sellers a pro
rata part of the estimated annual ad valorem taxes on the Properties or a pro
rata part of the estimated annual insurance premiums for the improvements on the
Properties but will furnish proof of timely payment.

 

(12) The Note will include a provision for reasonable attorney’s fees for any
collection action.

 

(13) The Buyer will be entitled to indemnification as a result of a breach by
the Sellers of any of the terms and provisions of this agreement, including but
not limited to undisclosed liabilities related to the Properties which were
incurred prior to Closing and result in a claim against the Buyer and/or the
Properties. If the Buyer is entitled to indemnification, the Buyer shall have
the right to Offset any such claims which have been paid by the Buyer or for
which the Buyer has an obligation to pay against any obligations that are then
due and payable to the Sellers. Such Right of Offset shall include attorney’s
fees and costs in the Defense of any such breached obligation by the Sellers.

 

(14) The Note will also contain a partial release plan that will entitle the
Buyer, on or after sixty (60) months from the date of Closing, to have certain
Properties released from Sellers’ liens upon the aggregate payment of the first
$6,000,000 in principal of the Note and the Acquisition Note, and thereafter
upon the aggregate payment of each additional $3,000,000 in principal of the
Note and Acquisition Note, until the Note and Acquisition Note are paid in full.
Upon each such release benchmark, the Buyer and the Sellers will mutually agree
upon which of the Properties will be released from the Sellers’ liens. For
purposes of the partial release, any Reduction Amount (as defined in Section
1.9(ii)(D) of the Acquisition Agreement) shall not be deemed a reduction in the
principal of the Note or Acquisition Note.

 

(15) The Note and/or Deed(s) of Trust will also provide that all underlying debt
(that indebtedness set forth in Exhibit "G") will be paid timely by Buyer and
Buyer will furnish proof of payment of each underlying note to Sellers as may be
agreed upon prior to Closing.

 

(16) The Note will provide the Sellers a right of first refusal, whereby if the
Buyer intends to prepay the Note using proceeds from a debt financing
transaction offered by a third party lender, at least 10 days prior to closing
such transaction, the Buyer will provide the Sellers and/or its affiliates the
right to provide financing to the Buyer within the 10 day period, in lieu of the
third party lender on the exact terms and conditions offered to the Buyer in the
proposed transaction.



 

(17) A default under the Acquisition Note will be deemed to be a default under
the Note.



*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 23

Commercial Contract - Improved Property

 

 

 

EXHIBIT E: ALLOCATION SCHEDULE

 

(To be attached)

 



*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 24

Commercial Contract - Improved Property

 

 

EXHIBIT F: BRYAN FOSTER AND SELLERS’ REPRESENTATIONS

 INCLUDING ENVIRONMENTAL MATTERS

 

A.Bryan Foster and Sellers' Representations to Buyer

 

Bryan Foster and each of the Sellers, jointly and severally, represent to Buyer
that the following are true and correct as of the Effective Date and will be
true and correct on the Closing Date.

 

1. Authority. Sellers have full power authority to perform its obligations under
this contract. This contract is binding on Sellers. This contract is, and all
documents required by this contract to be executed and delivered to Buyer at
closing will be, duly authorized, executed, and delivered by Sellers.

 

2. Litigation. There is no litigation pending or threatened against Sellers that
might affect the Property or Sellers' ability to perform its obligations under
this contract.

 

3. Violation of Laws. Sellers have not received written notice of any violation
or alleged violation of any legal requirement affecting the Properties,
including, without limitation, any violation or alleged violation of any
building, zoning, subdivision, fire, safety, health, environmental,
accessibility, or other codes, laws, ordinances, statutes, regulations, rules or
orders of city, county, state and/or federal authorities with jurisdiction in
these matters.

 

4. Licenses, Permits, and Approvals. Sellers have not received notice that any
license, permit, or approval necessary to use the Properties in the manner in
which it is currently being used will not be renewed on expiration or that any
material condition will be imposed to use or renew the same.

 

5. Condemnation; Zoning; Land Use; Hazardous Materials. Sellers have not
received notice and has no knowledge of any condemnation, zoning, or land-use
proceedings affecting the Properties or any inquiries or notices by any
governmental authority or third party with respect to condemnation.

 

6. No Other Obligation to Sell the Property or Restriction against Sale. Sellers
have not obligated themselves to sell all or any portion of the Properties to
any person other than Buyer. Sellers' performance of this contract will not
cause a breach of any other agreement or obligation to which Sellers are a party
or to which it is bound.

 

7. No Liens. On the Closing Date, the Properties will be free and clear of all
mechanic's and materialman's liens and all other liens and encumbrances of any
nature except the Permitted Exceptions or liens to which Buyer has given its
consent in writing, and, and no work or materials will have been furnished to
the Property that might give rise to mechanic's, materialman's, or other liens
against the Properties other than work or materials to which Buyer has given its
consent in writing.

 

8. “As Is, Where Is”. Sellers are conveying the Properties at Closing to Buyer
“As Is, Where Is”

 

9. Environmental Matters. To the best of Sellers' knowledge and belief, the
Properties are not in violation of any state, local or federal statutes, laws
regulations, ordinances, rules or guidance pertaining to health or the
environment ("Environmental Laws"), including without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended (CERCLA), and the Resource Conservation and Recovery Act of 1976
(RCRA), nor, to the best of Sellers' knowledge and belief, are the Properties
subject to any existing, pending or threatened investigation or inquiry by any
governmental authority with respect to Environmental Laws or any demands,
suspected or known, for remedial obligations under Environmental Laws. To the
best of Sellers' knowledge and belief, there are no underground storage tanks
located beneath the Properties. The term "hazardous substances" shall be defined
as any compound, substance or material listed in any state, federal and local
statute, law, regulation, ordinance, rule or guidance as regulated, hazardous,
or toxic. The term "released" shall have the meaning specified in CERCLA. The
terms "solid wastes" and "disposed" shall have the meanings specified in RCRA.
However, to the extent that the laws of the State of Texas establish a meaning
for "hazardous substances", "released", "solid wastes", or "disposed" which is
broader than that specified in any federal statutes, such broader meaning shall
apply.

 

 

*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 25

Commercial Contract - Improved Property



 

10. Legal Capacity. Sellers are limited liability companies duly organized and
in good standing under the laws of the State of Texas, are duly qualified to do
business in and in good standing under the laws of the State in which the
Properties are located and are not a foreign person within the meaning of
Section 1445 of the internal Revenue Code.

 

11. Enforceability. This Agreement and all documents required hereby to be
executed by Sellers, when so executed, shall be legal, valid, and binding
obligations of Sellers enforceable against Sellers in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, and other similar laws affecting the rights of creditors generally
and, as to enforceability, the general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

12. No Conflict. To Sellers' Knowledge, the execution and delivery of, and
consummation of the transactions contemplated by this Agreement is not
prohibited by, and will not conflict with, constitute grounds for termination
for, or result in the breach of any of the contracts or leases or any other
agreement or instrument to which Sellers are now a party or otherwise subject.

 

13. Bankruptcy Matters. Sellers have not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors, suffered the appointment of
a receiver to take possession of substantially all of its assets, suffered the
attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally. The fair market
value of the assets of Sellers exceeds the amount of liabilities of Sellers,
whether contingent or otherwise.

 

14. Leases and Other Agreements. Except for the Leases (as defined herein),
there are no written or oral leases or tenancies affecting the Properties and no
person other than Sellers, under the Leases has any right to possession of any
of the Properties, which Leases comprise all leases, licenses, or other
occupancy agreements pursuant to which any tenant or other party is occupying,
or has a right to occupy, the Properties. No party other than current Tenant(s)
are currently occupying the Properties. Rent payments are current under each
Lease, and Sellers have received no notice and has no knowledge that any Current
Tenant is insolvent, has declared bankruptcy or filed a petition seeking to take
advantage of any law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debts, or that any proceeding has
been commenced against any Current Tenant seeking such relief, or that any such
filing or proceeding is threatened.

 

15. Status of Contract Rights and Leases. To Sellers' Knowledge, Sellers have
performed and complied with all of its obligations under the leases and the
contracts; the mere passage of time will not result in any default by Sellers
thereunder; Sellers have not received or given any notice of default under any
of the Leases or the contracts; and no event has occurred which will or could
result in a default under any of the Contracts or leases by Sellers or, to
Sellers' Knowledge, by any other party thereunder.

 

Sellers shall be deemed to have made the representations and warranties
contained herein again as of the time and date of the Closing, except that
Sellers shall not be in default hereof if any representation or warranty
contained herein cannot be made at the Closing because of acts or fault of
Buyer. The representations and warranties contained herein shall not be limited
by any other paragraphs contained herein, or by any rights of Buyer to inspect
the Properties.

 

For the purposes of this Agreement and Sellers' representations and warranties
set forth herein, Sellers' Knowledge shall be deemed the Knowledge of Bryan
Foster.

 

 

*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 26

Commercial Contract - Improved Property



  

EXHIBIT G: LOANS TAKEN “SUBJECT TO”

 

(To be attached)

 



*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 27

Commercial Contract - Improved Property

 

 

EXHIBIT H: LIST OF KNOWN DEFECTS BY PROPERTY

 

(To be attached)

 



*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 28

Commercial Contract - Improved Property

 

 

EXHIBIT I: NOTICES, STATEMENTS, AND CERTIFICATES

 

The notices, statements, and certificates (arranged by their application to
particular transactions) that are listed below in Sellers' possession and if
applicable will be provided to Buyer within ten (10) days of the Effective Date.

 

A.All Real Property Transaction Notices

 

1. Storage Tanks Disclosure Provider. Notice concerning underground storage
tanks, described in section 334.9 of title 30 of the Texas Administrative Code

 

2. Notice to Purchaser Regarding Restrictive Covenants. Notice of deed
restrictions, described in section 212.155 of the Texas Local Government Code.

 

3. Notice to Purchaser Regarding Coastal Area Property. Notice regarding real
property located adjacent to tidally influenced, submerged lands of Texas,
described in section 33.135 of the Texas Natural Resources Code.

 

4. Notice to Purchaser of Property Seaward of Gulf Intracoastal Waterway. Notice
concerning public easements to the public beach, described in section 61.025 of
the Texas Natural Resources Code.

 

5. Notice Regarding Possible Liability for Additional Taxes. Notice of
additional tax liability for vacant land that has been subject to a special tax
appraisal method, described in section 5.010 of the Texas Property Code.

 

6. Notice Regarding Possible Annexation. Notice containing the sale of property
located outside the limits of a municipality that may now or later be included
in the extraterritorial jurisdiction of a municipality and may now or later be
subject to annexation by the municipality, described in section 5.011 of the
Texas Property Code.

 

7. Notice for Unimproved Property in a Certificated Service Area of a Utility
Service Provider. Notice for property in a certificated service area of a
utility service provider, described in section 13.257 of the Texas Water Code.

 

8. Utility District Notice. Notice concerning the bonded indebtedness of, or
rates to be charged by, a utility or other special district, described in
section 49.452 of the Texas Water Code, with the form of notice to be used being
dependent on whether the property (1) is located in whole or in part within the
extraterritorial jurisdiction of one or more home-rule municipalities but is not
located within the corporate boundaries of a municipality, (2) is located in
whole or in part within the corporate boundaries of a municipality, or (3) is
not located in whole or in part within the corporate boundaries of a
municipality or the extraterritorial jurisdiction of one or more home-rule
municipalities.

 

9. Notice to Purchaser of Property Located in Certain Annexed Water Districts.
Notice required by section 54.016(h)(4)(A) of the Texas Water Code when property
being sold is in a water or sanitary sewer district that entered a contract with
a city with a population of 1.18 million or less under which the city is
permitted to set rates in the district after annexation that are different from
rates charged other residents of the city.

 

10. Notice to Purchaser that Property Is Located within the Area of the
Alignment of a Transportation Project. Notice required under Texas Local
Government Code section 232.0033 that all or part of the subdivision in which
property being sold is located is within the area of the alignment of a
transportation project as shown in the final environmental decision document
that is applicable to a future transportation corridor identified in a contract
between the Texas Department of Transportation and a county under Texas
Transportation Code section 201.619.

 

11. Certificates of Mold Remediation. Notice pursuant to section 1958.154 of the
Texas Occupations Code, titled "Certificate of Mold Remediation; Duty of
Property Owner," requiring a property owner who sells property that has been
issued a certificate of mold remediation pursuant to this section to deliver
copies to the purchaser of each certificate of mold remediation issued for the
property within the preceding five years.

 



*Initialed for Identification by Seller ______ * and Buyer ______

P a g e | 29

 

 

